Title: To Benjamin Franklin from Jonathan Williams, Jr., 1 March 1781
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond sir.
Nantes March. 1. 1781
M. de Chaumont has written to me consenting to the appropriation of the officers Cloathing to the public Accot agreeable to your desire and I have accordingly paid the amount of the Invoices £25970.6 by my 2 drafts on you—Viz.

23810.19.10
  @ 10 days sight to the order of M Chaumont &
  2159. 6. 2
    @ do to my order both marked HO
  25970. 6. 0 which please to honour & this Object will be thereby balanced & terminated.
I am ever most dutifully & most affectionately Yours
Jona Williams J
Dr Franklin.
 
Endorsed: Officers Cloathing drawn for
Notation: J Williams March 1st 1781
